DONALD M. WALSH, ESQ. Attorney for the North Tarrytown Housing Authority
This is in response to your letter received May 6, 1976, wherein you request an opinion of the Attorney General relating to the following. You state that at the present time, the North Tarrytown Housing Authority has two members on its Board who are also Village Trustees in the Village of North Tarrytown. You further state that this situation arose from the fact that each of such members was appointed to the Authority and subsequently was elected Trustee of the Village of North Tarrytown in different years. You ask if these two Trustees may continue serving as members of the Authority.
Laws of 1957, chapter 913, section 2, effective April 24, 1957, added Title 49, section 452 in Article 18 of the Public Housing Law, created and established for the Village of North Tarrytown a municipal housing authority to be known as the North Tarrytown Housing Authority constituting a body corporate and politic.
Public Housing Law, § 30(4), provides, in part:
    "4. Not more than one member of an authority may be an official or an employee of the municipality at any one time. * * * The term of office of a member of an authority who is an official of the municipality shall terminate at the expiration of the term of his municipal office."
Accordingly, we conclude that two Village Trustees of the Village of North Tarrytown may not serve as members of the North Tarrytown Housing Authority at the same time even though each was elected Trustee of the Village of North Tarrytown subsequent to having been appointed as a member of the Authority. However, one of the members of the Board of Trustees may continue his membership on the Authority, whose office as a member of such Authority shall terminate at the expiration of his term as Village Trustee. (See, 1970 Atty. Gen. [Inf.] 109 and 1971 Atty. Gen. [Inf.] 114, copies enclosed herewith).